Citation Nr: 0213327	
Decision Date: 10/01/02    Archive Date: 10/10/02

DOCKET NO.  98-19 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel



INTRODUCTION

The veteran had active duty for training from January to 
August 1973, and active military service from June 1979 to 
August 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision in 
which the RO denied service connection for psychiatric 
disability.  The veteran filed a notice of disagreement in 
August 1998 and a statement of the case (SOC) was issued in 
September 1998.  The veteran submitted a substantive appeal 
in November 1998, and requested a Board hearing.

By letter of September 1999, the veteran's representative 
indicated that the veteran would not appear for a scheduled 
Board hearing and in fact he did not appear.  The veteran did 
not submit a timely motion for a new hearing date following 
his cancellation.  38 C.F.R. § 20.704(d) (2001).  Therefore, 
the Board will proceed to review the issue on appeal as 
though the request for a hearing had been withdrawn.  Id.

By decision of July 2000, the Board remanded the case to the 
RO for readjudication consistent with cited court precedent 
and for further evidentiary development.  Per Board remand 
instruction, the RO issued a supplemental SOC in December 
2001, and the case was subsequently returned to the Board.


FINDINGS OF FACT

1.  There were no manifestations of an acquired psychiatric 
disorder during the veteran's period of active duty for 
training.

2.  The veteran's acquired psychiatric disorder clearly and 
unmistakably manifested prior to his active military service, 
thereby rebutting the presumption of soundness. 

3.  The veteran's acquired psychiatric disorder did not 
increase in disability in service.

4.  Personality disorders are not diseases or injuries for 
which service connection can be granted.


CONCLUSIONS OF LAW

1. A personality disorder is not a disability within the 
meaning of applicable legislation providing VA disability 
compensation benefits for which service connection may be 
granted. 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2001).

2.  The veteran's acquired psychiatric disorder was not 
incurred in or aggravated by service, nor were any psychoses 
initially manifested to a compensable degree within one year 
post-service.  38 U.S.C.A. §§ 101(24), 1101, 1110, 1111, 
1112, 1113, 1131, 1137, 1153, 1154(b), 5103, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.306(b)(2), 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In July 1993, the veteran filed a claim for service 
connection for a psychiatric disorder.  He identified the 
following facilities as sources of relevant treatment:  The 
Guidance Center, University of Tennessee Student Health 
Center, Buncombe County Health Department, Alvin York 
(Murfreesboro) VA Medical Center (VAMC), the Blue Ridge 
Center for Mental Health, Bell Family Medical Center, and the 
Social Security Administration (SSA).

The veteran underwent psychiatric evaluation at the Indian 
Path Hospital in September 1974.  These records reflect that 
the veteran was in the Marine Corps Reserve but such was not 
indicated to be a factor in the development of psychiatric 
illness.  It was stated that he had a serious character 
disorder, upon which anxiety disorder was imposed.  The 
associated report provided a diagnosis of anxiety reaction 
with hysterical features manifested by somatic preoccupation, 
mild hyperactivity, and possible tension headaches.  In a 
December 1974 evaluation report, the veteran indicated that 
he had a medical history of "depression or excessive worry" 
and other nervous trouble.  

In a letter dated in December 1974, W. Y. Smith, M.D. 
reported that he had known the veteran for several years and 
that the veteran had a "rather severe" anxiety reaction 
with hysterical features and was unable to function under 
stress.

On enlistment examination in April 1979, the veteran's 
psychiatric health was listed as normal.  The veteran, over 
his signature, denied any history of depression or nervous 
trouble or treatment for same.  In June 1981, the veteran 
treated following complaints of mild depression; also noted 
were some vegetative symptoms and questionable periods of 
euphoria.  He was observed to be mildly depressed a probable 
result of low self-esteem due to weight gain and physical and 
social inactivity.  The veteran was diagnosed with 
situational adjustment reaction with mild depression.  In 
October 1983 he was seen for psychiatric evaluation for 
complaints associated with situational stress.  He was 
reported to have a schizoid social adjustment.  Thought 
content was primarily based on dissatisfaction with his work 
environment and the Marine Corps.  A diagnosis of avoidant 
personality disorder was made.  The veteran underwent 
psychiatric evaluation in December 1983.  The veteran was 
diagnosed with an avoidant personality disorder.  On 
separation examination in July 1985, the veteran reported 
depression or excessive worry, but denied "nervous trouble 
of any sort."  He was listed as normal, psychiatrically, on 
clinical evaluation.  

In November 1996, the veteran again identified the SSA as a 
source of relevant evidence.  In February 1997, the RO 
requested records from the SSA as well as other identified 
sources of medical treatment.

In March 1997, the RO requested records for the period 
January 1993 to date from the Asheville VAMC and the Alvin 
York (Murfreesboro) VAMC.  Relevant treatment records 
revealed that, in October 1993, the veteran was referred for 
psychiatric consultation at the Murfreesboro VAMC.  The 
veteran provided the social work clinician with his medical 
history, including prior diagnoses of depression, bipolar 
disorder, and attention deficit disorder (ADD).  The social 
work clinician recommended group therapy.  

The RO obtained records from the Buncombe County Health 
Department in March 1997.  In May, June, and July 1996, the 
veteran was diagnosed with bipolar disorder.

The RO obtained records from the Guidance Center, Counseling 
Center.  On intake interview in May 1994, the veteran 
reported a history of depression and anxiety since the 
1970's.  He also reported a diagnosis of avoidant personality 
disorder in 1981 and a bipolar disorder in 1992.  On 
psychiatric evaluation in July 1994, the veteran described 
treatment in service for depression in 1981, and that he was 
prescribed medication until 1985.  The veteran stated that he 
was diagnosed with bipolar disorder in 1989.  The VA 
psychiatrist diagnosed bipolar disorder, mixed; panic 
disorder with agoraphobia, and alcohol dependency in 
remission.  The VA psychiatrist also noted avoidant 
personality disorder by history.  The diagnoses were 
reaffirmed in August 1994.  In January and April 1995, 
bipolar disorder was reiterated as the primary psychiatric 
diagnosis.

Records obtained from the University of Tennessee, Student 
Health Services were dated March 1990 to October 1992.  In 
October 1992, the veteran was diagnosed with depression.  In 
a letter received in February 1997, a staff psychiatrist 
indicated that he had worked with the veteran from October 
15, 1992 to March 1993.  The staff psychiatrist provided a 
diagnosis of bipolar mood disorder. 

Records obtained from the Bell Family Medical Center showed 
that, in November 1993, the veteran was diagnosed with 
bipolar disorder.  In February 1994, the veteran was 
diagnosed as manic-depressive.  In February 1995, the veteran 
was diagnosed with bipolar disorder.  No underlying clinical 
findings were provided.

In February 1997, the Blue Ridge Center provided a copy of 
treatment records.  On follow-up evaluation in August 1995, 
the medical director determined that the veteran's apparent 
bipolar disorder was in good remission.  An undated clinical 
report listed diagnoses of bipolar disorder, II; and 
personality disorder, not otherwise specified.  

Social Security records were received in July 1997.  An SSA 
report dated in August 1994 showed that the veteran's 
psychiatric disorders corresponded to the categories of 
affective and anxiety-related disorders.  The report 
concluded that the veteran's affective disorder had an 
established onset date of April 15, 1992, although it was 
noted there was some evidence for mental problems dating back 
to 1988.  In a September 1994 administrative decision, the 
SSA determined that the veteran became disabled as of April 
15, 1992.  In a December 1992 letter, Dr. E. Smith of the 
University of Tennessee, Student Health Services, reported 
the veteran's diagnoses as bipolar disorder, mixed.  Dr. 
Smith noted that the veteran was initially treated on October 
15, 1992.  In another letter dated in January 1993, Dr. Smith 
described meeting the veteran on a regular basis since 
October 15, 1992, and provided a diagnosis of bipolar mood 
disorder (manic depressive illness).  A letter from Dr. S. 
Saraswat suggested a diagnosis of anxiety reaction.  SSA 
records included additional records from the Bell Family 
Medical Center, with clinical findings consistent with 
previously obtained medical records.  

In a November 1998 statement, the veteran contended that his 
psychiatric symptomatology in service was misdiagnosed.  He 
added that his psychiatric disorder was not a result of 
service, but aggravated by service

In December 1998, updated VA treatment records were obtained 
from the Asheville VAMC.  In March 1998, the veteran's 
diagnosis of bipolar personality disorder was recorded.  In 
August 1998, the veteran was diagnosed with depression 
following complaints of worsening symptoms.  

By Board remand of July 2000, the case was returned to the RO 
for further development of the issue of service connection 
for an acquired psychiatric disorder.  Specifically, the 
Board instructed that a VA psychiatric examination be 
provided.

Updated treatment records were obtained from the Asheville 
VAMC in October 2000.  The updated records revealed notations 
of diagnoses of bipolar disorder and depression from November 
1998 to May 1999.  According to the records, the veteran 
underwent psychiatric evaluation in June 1999.  On clinical 
interview, the veteran stated that his depression began in 
his "teen years."  The veteran's chief complaint was poor 
sleep.  The VA psychiatrist diagnosed bipolar disease, in 
partial remission.  The diagnosis was reiterated in October 
1999.

As requested by the Board remand, the veteran was afforded a 
psychiatric examination through QTC Medical Services (QTC), 
with whom VA contracted to provide independent medical 
examinations.  The QTC examiner reported that the veteran's 
medical records were quite consistent in diagnosing bipolar 
disorder since the early 1990's.  The QTC examiner diagnosed 
the veteran with bipolar disorder.  The QTC examiner 
explained that the veteran was showing his mood disorder 
prior to service, with symptoms of depressed mood, and that 
the veteran experienced elements of bipolar disorder during 
active duty.  However, the QTC examiner stated that there was 
no evidence that service aggravated the veteran's bipolar 
disorder, which in all likelihood would have worsened over 
time regardless of whether the veteran was in service.  

In February 2001, the RO informed the veteran of the 
statutory duties to notify and to assist the veteran with 
obtaining evidence.  The February 2001 letter outlined the 
elements necessary to substantiate the claim.  The letter 
also notified the veteran of the evidence that would be 
obtained on his behalf, as well as the evidence that he 
should provide.

Updated treatment records were obtained from the Blue Ridge 
Center.  In October 1997, the veteran was determined to be in 
stable condition, but not sleeping well, with mild 
depression.  In February 1998, the veteran was in stable 
condition, psychiatrically.  In May 1998, the veteran was 
diagnosed with hypomania with irritability.  In October 1998, 
the veteran was diagnosed with marked anxiety and panic 
attacks.  Administrative reports dated August 1999 and August 
2000 revealed diagnoses of bipolar disorder, II, and 
personality disorder.  

Updated treatment records were obtained from the Asheville 
VAMC.  Mental health treatment notes dated in March 2001 
indicated a diagnosis of bipolar illness by history, in 
remission.  The diagnosis was reaffirmed in July 2001. 

II.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (2001).  A preexisting injury or 
disease will be considered to have been aggravated by active 
military service where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Where a 
veteran served 90 days or more during a war period or after 
December 31, 1946, and psychoses becomes manifest to a degree 
of 10 percent within 1 year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 C.F.R. §§ 3.307, 3.309(a).  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 and 
Supp. 2002); 38 C.F.R. §§ 3.307, 3.309.  

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
"disease or injury" incurred or aggravated in the line of 
duty, and any period of inactive duty training during which 
the individual concerned was disabled or died from an 
"injury" incurred or aggravated in the line of duty. 38 
U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a) (2001).

There are also alternative ways of establishing service 
connection.  For example, service connection may be granted 
for any disease diagnosed after discharge, when medical 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  In addition, with chronic disease shown as such 
in service so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service-connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Id.  When the disease identity is established, 
there is no requirement of evidentiary showing of continuity.  
Id.  Continuity of symptomatology is required only where the 
condition noted during service is not shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b).  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.

Following a complete review of the claims folder, the Board 
finds that there is no evidence to suggest that an acquired 
psychiatric disorder is linked in any way to his period of 
reserve service, specifically during his period of active 
duty for training.  While his oft reported history suggests 
that symptoms date back to childhood, the first findings are 
shown in 1974 when he was treated in a private facility.  
Anxiety reaction, a neurosis, was diagnosed at that time.  
Although the examination performed at entry onto active duty 
in 1979 contains no notation of pre-existing psychiatric 
illness, the Board observes that there is clear and 
unmistakable evidence that the veteran's acquired psychiatric 
disorder existed prior to service  38 U.S.C.A. §§ 1111, 1137; 
38 C.F.R. § 3.304(b).  In the absence of contrary evidence, 
the 1974 private hospital report, the veteran's statements of 
preexistence in November 1998 and on clinical interview in 
June 1999, in addition to the SSA administrative opinion and 
QTC medical opinion supporting the same, in combination, 
allow the finding that the veteran's psychiatric condition 
existed prior to service.  Id.  

The evidence of record, however, does not demonstrate that 
the veteran's acquired psychiatric disorder increased in 
severity during service.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.303(b).  Section 1153 of title 38, United 
States Code, requires evidence of an increase in the severity 
of the preexisting condition, as distinguished from a mere 
recurrence of manifestations, or temporary flare-up.  Davis 
v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002).  Service 
medical evidence indicates that the veteran received 
psychiatric treatment on three occasions, and was released to 
general duty following such treatment.  On these occasions, 
personality disorders were included among the diagnoses and, 
as noted above, such are not considered to be disabilities 
for the purpose of service connected compensation.  Even if 
the diagnoses are incorrect, they are not shown to reflect 
that an increase in psychiatric symptoms, beyond natural 
progress, occurred during active duty.  In this regard, on 
separation examination, the veteran was determined to be 
normal, psychiatrically.  

The earliest post-service medical evidence of treatment for 
psychiatric complaints dates back to 1992, when the veteran 
was treated at the University of Tennessee, seven years 
following the veteran's discharge.  In addition, the SSA 
administrative report of record and the QTC examination 
report further suggest an onset date of 1992 for the 
veteran's current affective disorder.  The QTC examiner 
concluded that the veteran's pre-existing psychiatric 
disorder would have worsened irrespective of service, and 
that there was no evidence that service aggravated the 
veteran's bipolar disorder.  The evidence cited indicates 
that the veteran experienced a recurrence of his psychiatric 
disorder in service that later resolved, and not that the 
psychiatric disorder increased in severity in service.  The 
veteran's assertion that his disability increased in severity 
is not competent medical evidence of aggravation.  McIntosh 
v. Brown, 4 Vet. App. 553 (1993).  As a preponderance of the 
evidence demonstrates that a pre-existing acquired 
psychiatric disorder was not aggravated by service, the 
veteran's claim is denied.

As a final matter, during the pendency of this appeal, 
section 5103, chapter 38 of the United States Code, was 
revised to impose on VA, upon receipt of a complete or 
substantially complete application, a duty to notify the 
veteran of any information, and any medical or lay evidence, 
not already submitted that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West Supp. 2002).  As part of 
that notice, VA must indicate what portion of information and 
evidence, if any, is to be provided by the veteran and which 
portion, if any, VA will attempt to obtain on the veteran's 
behalf.  Id.; see also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (addressing the duties imposed by 38 U.S.C. 
§ 5103(a), 38 C.F.R. § 3.159).  The new law instructs that VA 
shall make reasonable efforts to assist a veteran in 
obtaining evidence necessary to substantiate his claim, and 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A (a)(1), (d); 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001) (to be codified at sections including 
38 C.F.R. §§ 3.102, 3.159, 3.326).  However, VA is not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim."  38 U.S.C.A. § 5103A(a)(2); 66 Fed. Reg. at 45,631 
(to be codified at 38 C.F.R. § 3.159(d)(2) ("VA will 
discontinue providing assistance in obtaining evidence for a 
claim if the evidence obtained indicates that there is no 
reasonable possibility that further assistance would 
substantiate the claim.")).

The Board finds that the RO has substantially fulfilled the 
duties to notify and assist.  38 U.S.C.A. §§ 5103(a), 5103A; 
66 Fed. Reg. at 45,630-31 (to be codified as 38 C.F.R. 
§ 3.159(b)(1), (c)(3)); Quartuccio v. Principi, 16 Vet. App. 
at 187.  The February 2001 RO letter notified the veteran of 
the portion of information and evidence was to be provided by 
him, and which portion the RO would attempt to obtain on the 
veteran's behalf.  The February 2001 letter also informed the 
veteran of the evidence necessary to substantiate his claim.  
The RO obtained all medical records identified as relevant to 
the veteran's claim.  Furthermore, per Board remand 
instruction, the RO provided an examination.  Therefore, the 
Board finds that the duties to notify and assist have been 
substantially fulfilled.  See generally, 38 U.S.C.A. 
§§ 5103(a), 5103A.


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder is denied.


REMAND

By Board remand of July 2000, the RO was instructed to 
provide a statement of the case (SOC) on the appealed issue 
of entitlement to an increased rating for service-connected 
degenerative joint disease of the lumbar spine.  Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999).  There is no SOC on 
that issue of record.  The Board notes that, by rating 
decision of December 2001, the RO revisited the issue and 
awarded an increased rating of 20 percent.  However, in light 
of the veteran's notice of disagreement requesting an 
increased rating of up to 30 percent and the absence of the 
veteran's withdrawal of his notice of disagreement, an SOC 
must be provided.  38 C.F.R. §§ 19.26, 19.29, 20.204; Stegall 
v. West, 11 Vet. App. 268 (1998).

For these reasons, the claim is hereby remanded for the 
following:

The RO should issue an SOC on the matter 
of an increased rating for service-
connected degenerative joint disease of 
the lumbar spine.  The veteran and his 
representative are notified of the need to 
submit a substantive appeal to this issue 
if the Board is to adjudicate the claim.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	NANCY R. ROBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



